ROBERTS, Justice.
This is an appeal from an order granting a new trial to plaintiff after the jury had returned a verdict in favor of defendant. The grounds of the trial judge’s order were (1) undue emphasis on the law of contributory negligence in his charge to the jury, and (2) an erroneous, charge on the law of the road, given at the request of the defendant.
We agree with the trial judge that his earlier charge on the law of the road was more appropriate in the circumstances of this case, and that it was error, under the facts here present, to give the charge requested by the defendant. This charge, and the repetition of the charges relating to contributory negligence, could reasonably have misled the jury to the plaintiff’s detriment; and the trial judge properly exercised his discretion in granting a new trial.
Affirmed.
DREW, ,C. J., . and TERRELL, ROBERTS and O’CONNELL, JJ., concur.